W. J. HARALSON, Supernumerary Circuit Judge.
Appellant was convicted of robbery and sentenced to ten years imprisonment.
Our search of the record, as is our duty under Title 15, Section 389, Code of Alabama 1940, Recompiled 1958, reveals no error and appellant’s counsel with commendable candor submits he is unable to discover from the record any grounds for reversal.
The case was properly submitted to the jury and the evidence amply supports the verdict. We feel no detailed discussion of the well known law applicable to the case is necessary. The case is due to be affirmed.
*664The foregoing opinion was prepared by Honorable W. J. HARALSON, Supernumerary Circuit Judge, serving as a Judge of this Court under Section 2 of Act No. 288, Acts of Alabama, July 7, 1945, as amended; his opinion is hereby adopted as that of this Court.
The judgment below is hereby
Affirmed.
ALMON, TYSON, HARRIS and DeCARLO, JJ., concur.